                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

                                              )
               Michael Chrostek, et al        )             Case No: 19 C 849
                                              )
                                              )
               v.                             )
                                              )             Judge: Steven C. Seeger
                                              )             Magistrate Judge: Sidney I. Schenkier
               Chicago Park District, et al   )
                                              )
                                              )
                                              )

                                              ORDER


       Settlement conference is set for 02/07/20 at 10:00 a.m. The settlement conference will
be held in the Courtroom, Room #1843. The settlement conference will be conducted in
accordance with the Court’s Standing Order on Instructions for Settlement Conference, which is
enclosed and which can also be accessed from the Court’s webpage at
http://www.ilnd.uscourts.gov/judge-info.aspx?EBclBxz8ceU=. The schedule for exchange of
settlement letters required by the Standing Order is as follows: plaintiffs’ counsel shall serve a
settlement letter on defendants’ counsel by 12/20/19, and defendants’ counsel shall serve a
settlement letter on plaintiffs’ counsel by 01/16/20. The parties may not change these dates for
exchange without either written agreement of the parties or Court order. Counsel for the Chicago
Park District shall deliver all copies of the settlement letters to chambers by noon on 01/17/20.
The parties may not change this date absent Court order. Parties with “full and complete
settlement authority,” as defined in the Standing Order, must personally attend the conference.
The parties who attend the conference shall read all settlement letters prior to the commencement
of the conference. Failure to comply with the Standing Order or with the schedule set in this
order may result in sanctions. (For further details see order(s) attached).




Date: November 21, 2019                             /s/ _________________________________
                                                            SIDNEY I. SCHENKIER
                                                            UNITED STATES MAGISTRATE JUDGE






                              MAGISTRATE JUDGE SIDNEY I. SCHENKIER
                                     219 South Dearborn Street
                                         Chicago, IL 60604

    Courtroom 1843                                                         Telephone:   (312) 435-5609
    Chambers 1846                                                          Fax Number: (312) 554-8677

                          INSTRUCTIONS FOR SETTLEMENT CONFERENCE

    The Court believes that the parties should fully explore and consider settlement, and should do so at the
    earliest reasonable opportunity in the case. For those cases that can be resolved through settlement,
    early consideration of settlement can allow the parties to avoid unnecessary litigation. This will allow
    the parties to also avoid the substantial cost, expenditure of time, and distractions that are typically a
    part of the litigation process. Even for those cases that cannot be resolved through settlement, early
    consideration of settlement can allow the parties to better understand the factual and legal nature of their
    dispute. This often can result in focusing and streamlining the issues to be litigated – which, again, can
    save the parties considerable time and money.

    Consideration of settlement is a serious matter; it therefore deserves and requires serious and thorough
    preparation prior to the settlement conference. Set forth below are the procedures that the Court will
    require the parties to follow in preparing for the settlement conference, and the procedures that the
    Court typically will employ in conducting the conference. Counsel are directed to provide a copy of
    this Standing Order to their clients, and to discuss these procedures with them.

    •   PRE-SETTLEMENT CONFERENCE EXCHANGE OF PROPOSALS. The Court has found
        that settlement conferences are more likely to be productive if, before the conference, the
        parties have had a written exchange of their settlement positions. Accordingly, pursuant to a
        schedule set by the Court, the parties will be required to serve on each other
        settlement letters. Plaintiff’s letter shall set forth at least the following information: (a) a
        brief summary of the evidence and legal principles that plaintiff asserts will allow it to
        establish liability, (b) a brief explanation of why damages or other relief would
        appropriately be granted at trial, (c) an itemization of the damages plaintiff believes can be
        proven at trial and a brief summary of the evidence and legal principles supporting those
        damages, and (d) a settlement proposal. Defendant’s responding letter shall set forth at least
        the following information: (a) any points in plaintiff’s letter with which defendant agrees, (b)
        any points in plaintiff’s letter with which defendant disagrees, with references to supporting
        evidence and legal principles, and (c) a settlement offer. The Court expects that each of these
        letters typically should be five pages or fewer.
    •   Once the parties have exchanged the letters, copies of the letters shall be delivered to chambers.
        DO NOT FILE COPIES OF THESE LETTERS IN THE CLERK’S OFFICE.
    
        The Order scheduling the settlement conference will set forth the dates for the exchange of
        letters and their delivery to chambers. The schedule is designed to ensure that the Court and the
        parties have enough time to prepare for the conference. Failure to comply with the schedule set by
        the Court may result in sanctions.
    
    •   ATTENDANCE OF THE PARTIES REQUIRED. Unless the Court allows otherwise by
        separate order, parties with full and complete settlement authority are required to personally
        attend the conference. This means that if a party is an individual, that individual must
        personally attend; if a party is a corporation or governmental entity, a representative of that
        corporation or governmental entity (other than counsel of record) with full and complete
        settlement authority must personally attend. “Full and complete settlement authority” means
        the authority to negotiate and agree to a binding settlement agreement at any level up to
        the settlement proposal of the plaintiff. If a party requires approval by an insurer to settle,
        then a representative of the insurer with full and complete settlement authority must attend.
    
        The Court sets aside a significant block of time for each settlement conference. The Court
        strongly believes that the personal presence of the parties, and their direct participation in the
        discussions and “give and take” that occur, will materially increase the chances of settlement.
        Thus, absent a showing of unusual or extenuating circumstances, the Court will not permit a
        client to merely be available by telephone as an alternative to personal presence at the
        conference. The Court requires that parties attending the conference read the settlement letters
        exchanged between the parties before coming to the conference.
    
    •   CONFERENCE FORMAT. The Court generally will follow a mediation format: that is,
        each side will have an opportunity to make a presentation to the other side, which will be
        followed by joint discussion with the Court and private meetings by the Court with each side.
        The Court expects both the lawyers and the party representatives to be fully prepared to
        participate in the discussions and meetings. In these discussions, the Court expects all parties to
        be willing to reassess their previous positions, and to be willing to explore creative means for
        resolving the dispute.
    
    •   STATEMENTS INADMISSIBLE. Any statements made by any party during the settlement
        conference will not be admissible at trial. The Court expects the parties to address each other
        with courtesy and respect, but at the same time strongly encourages the parties to speak frankly
        and openly about their views of the case.

        ANY PARTY WHO WISHES TO VARY FROM THE PROCEDURES SET FORTH IN
        THIS STANDING ORDER MUST MAKE AN APPROPRIATE REQUEST TO THE
        COURT PRIOR TO THE EXCHANGE OF SETTLEMENT LETTERS DESCRIBED
        ABOVE.

                                            ENTER:
                                                   


                                            

                                                 SIDNEY I. SCHENKIER
                                                 United States Magistrate Judge
    Dated: January 5, 2015
